Exhibit 99.1 Management’s Responsibility for the Consolidated Financial Statements The accompanying consolidated financial statements of Claude Resources Inc. are the responsibility of Management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by Management in conformity with Canadian generally accepted accounting principles. The consolidated financial statements include amounts that are based on estimates and judgments. Financial information used elsewhere in the annual report is consistent with that in the financial statements. The Management of the Company, in furtherance of the integrity and objectivity of data in the financial statements, has developed and maintains a system of internal accounting controls. These internal accounting controls provide reasonable assurance that financial records are reliable, form a proper basis for preparation of financial statements and that assets are properly accounted for and safeguarded. The internal accounting control process includes Management’s communication to employees of policies which govern ethical business conduct. The Board of Directors carries out its responsibility for the consolidated financial statements in this annual report principally through its audit committee, consisting of independent directors. The audit committee reviews the Company’s annual consolidated financial statements and recommends their approval to the Board of Directors. The shareholders’ auditors have full access to the audit committee, with and without Management being present. These consolidated financial statements have been examined by the shareholders’ auditors, KPMG LLP, Chartered Accountants, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Neil McMillan Rick Johnson, C.A. President and Vice President Finance and Chief Executive Officer Chief Financial Officer Saskatoon, Canada March 25, 2011 1 INDEPENDENT AUDITORS' REPORT To the Shareholders of Claude Resources Inc. We have audited the accompanying consolidated financial statements of Claude Resources Inc., which comprise the consolidated balance sheets as at December 31, 2010 and December 31, 2009, the consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair representation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal controls as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position ofClaude Resources Inc.as at December 31, 2010 and December 31, 2009, and its consolidated results of operations and its consolidated cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Chartered Accountants Saskatoon, Canada March 25, 2011 2 Consolidated Balance Sheets DECEMBER 31 (CANADIAN DOLLARS IN THOUSANDS) Assets Current assets: Cash and cash equivalents $ $ Restricted cash (Note 4) - Accounts receivable Interest receivable on restricted promissory notes Inventories and stockpiled ore (Note 5) Shrinkage stope platform costs (Note 6) Prepaids Assets held for sale (Note 8) - Mineral properties (Note 7) Assets held for sale (Note 8) - Investments (Note 9) Deposits for reclamation costs (Note 15) Restricted promissory notes (Note 10) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Interest payable on royalty obligations Demand loans (Note 11) Liabilities related to assets held for sale (Note 8) - Other liabilities (Note 13) Obligations under capital lease (Note 14) Debenture (Note 12) Royalty obligations (Note 10) Deferred revenue (Note 10) Liabilities related to assets held for sale (Note 8) - Asset retirement obligations (Note 15) Future tax liability (Note 18) - Shareholders’ equity: Share capital (Note 16) Contributed surplus Retained earnings (deficit) ) Accumulated other comprehensive income 34 Subsequent Events (Note 23) $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: Ted J. Nieman Ronald J. Hicks, CA Chairman Chairman, Audit Committee 3 Consolidated Statements of Earnings (Loss) YEARS ENDED DECEMBER 31 (CANADIAN DOLLARS IN THOUSANDS) Revenue $ $ Expenses: Operating expenses $ $ Depreciation, depletion and accretion General and administrative Interest and other (Note 17) ) Write-down of mineral properties - Loss on investments Earnings (loss) from continuing operations before income taxes ) Income taxes (Note 18) - - Earnings (loss) from continuing operations ) Earnings from operations held for sale (Note 8) Net earnings (loss) $ $ ) Net earnings (loss) per share (Note 19) Basic and diluted From continuing operations $ $ ) Net earnings (loss) $ $ ) Weighted average number of common shares outstanding (in 000’s) (Note 19) Basic Diluted See accompanying notes to consolidated financial statements. Consolidated Statements of Comprehensive Income (Loss) YEARS ENDED DECEMBER 31 (CANADIAN DOLLARS IN THOUSANDS) Net earnings (loss) $ $ ) Other comprehensive income (loss)(1) Losses on available-for-sale securities transferred to net earnings (loss) Unrealized gain (loss) on available-for-sale securities ) Other comprehensive income Total comprehensive income (loss) $ $ ) (1)Net of taxes (Note 18). See accompanying notes to consolidated financial statements. 4 Consolidated Statements of Shareholders’ Equity YEARSENDED DECEMBER 31 (CANADIAN DOLLARS IN THOUSANDS) Share Capital (Note 16) Balance, beginning of year $ $ Common shares and warrants, issued for cash Tax effect of flow-through shares ) - Other - Balance, end of year $ $ Contributed Surplus Balance, beginning of year $ $ Stock-based compensation Transfers to share capital ) ) Balance, end of year $ $ Retained Earnings (Deficit) Balance, beginning of year $ ) $ Net earnings (loss) ) Balance, end of year $ $ ) Accumulated Other Comprehensive Income Balance, beginning of year $
